DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The Amendment filed July 25, 2022 has been entered.
Response to Amendment
Claims 1 and 20 were amended. Claims 1, 3, 5-18, and 20 remain pending and are provided to be examined upon their merits.
The rejections of the claims under 35 U.S.C. 103 that were previously set forth in the Non-Final Correspondence mailed January 24, 2022 are withdrawn; Applicant’s amendments to claims 1 and 20 have rendered moot the rejections to the claims under 35 U.S.C. 103 that were previously set forth in the Non-Final Correspondence mailed January 24, 2022 due to the introduction of new features which were not contained in the previously unamended claims.
    
        
            
                                
            
        
    


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-18, and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 3, 5-18, and 20 are directed to the abstract idea of: Claim 1 -: 1, a securities issuing issue first securities for acquiring funds for a project, wherein each of the first securities includes: a first issuing entity that issues the first security; a first face value paid to the first issuing entity in exchange for possession of the first security; a first guaranteed rate that specifies an amount returned to a security holder by at least one third party involved in issuance of the first security if the first issuing entity defaults and/or becomes unable to pay interest, wherein the first guaranteed rate is expressed as a proportion relative to the first face value; a first interest rate that specifies interest paid periodically to the security holder, wherein the first interest rate is expressed as a proportion relative to the first face value or to a guaranteed portion that is guaranteed with the first guaranteed rate; and a first dividend that is to be distributed to the security holder after the project funded through the first security begins to generate profit, wherein the first dividend is at least a portion of the profit and paid on a non-guaranteed portion other than the guaranteed portion guaranteed with the first guaranteed rate, a redemption limit is set or not set for each of the first securities, the first securities with the redemption limit include a convertible first security convertible into a second security that differs from the first security in type, a convertible first security convertible into a third security and a fourth security, and a non-convertible first security, wherein the third security corresponds to a guaranteed portion of the convertible first security and the fourth security corresponds to a non-guaranteed portion of the convertible first security, the securities issuing includes including a project coordinator, and data that manages the first security, the second security, the third security, the fourth security, and a conversion right exercisable period of the first security associated with an investor, wherein at a first stage, issue the first securities with the redemption limit and the first securities without the redemption limit to acquire funds for a project, before the redemption limit of the first securities with the redemption limit is reached, at a second stage after the first stage, determine whether to issue the first securities with the redemption limit or the first securities without the redemption limit, at the second stage, when a project coordinator managing a project enters data for assessment items used for determining whether to issue the first securities without the redemption limit, issue the first securities without the redemption limit when the number of the assessment items that meet a prescribed requirement is equal to or more than a predetermined value, issue the first securities with the redemption limit when the number of the assessment items that meet the prescribed requirement is less than the predetermined value, determine whether to issue the convertible first security or the non-convertible first security among the first securities with the redemption limit, determines the first interest rate and the first dividend for a first security to be issued, and issue the first security, and when a predetermined time has elapsed since the issuance of the convertible first security, execute a process for converting the convertible first security into a second security, converting the convertible first security into the third security and fourth security, and update the data, receive a project progress data from the project coordinator, to publicize a project content on a TV shopping program through before and after issuing the first security, the second security, the third security and fourth security, and to monitor the number of visitors to track which of respective securities are visited by investors, further configured to: execute a process for converting the first security of the security holder into the second security and converting the first security of the security holder into the third security and the fourth security if the receives, within the conversion right exercisable period from an investor, conversion right exercise data that gives instructions for the first security to be converted; execute a process for redeeming the first security of the security holder if the does not receive the conversion right exercise data; and execute a process for sending data on rejection of exercise of conversion right to the investor when receiving the conversion right exercise data outside the conversion right exercisable period. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 3 -: 3, claim 2, wherein configured to execute converting the first security into the second security and converting the first security into the third security and the fourth security when the redemption limit is reached. Claim 5 -: 5, claim 1, wherein a redemption limit is not set for the second security, the second security includes: a second issuing entity that issues the second security; a second face value paid to the second issuing entity in exchange for possession of the second security; a second guaranteed rate that specifies an amount returned to the security holder by at least one third party involved in issuance of the second security if the second issuing entity defaults and/or becomes unable to pay interest, wherein the second guaranteed rate is expressed as a proportion relative to the second face value; a second interest rate that specifies interest paid periodically to the security holder, wherein the second interest rate is expressed as a proportion relative to the second face value or to a guaranteed portion that is guaranteed with the second guaranteed rate; and a second dividend that is to be distributed to the security holder after a project funded through the second security begins to generate profit, wherein the second dividend is at least a portion of the profit and paid on a non-guaranteed portion other than the guaranteed portion guaranteed with the second guaranteed rate. Claim 6 -: 6, claim 5, wherein the second guaranteed rate is zero percent. Claim 7 -: 7, claim 5, wherein the second interest rate is zero percent or differs from the first interest rate of the first security. Claim 8 -: 8, claim 1, wherein the third security guarantees an amount of the guaranteed portion of the first security in full and carries a third interest rate and the fourth security does not guarantee an amount of the non-guaranteed portion of the first security and pays a fourth dividend. Claim 9 -: 9, the securities issuing system according to claim 1, wherein at least one of the second security, the third security and the fourth security is a stock certificate. Claim 10 -: 10, claim 9, wherein an amount corresponding to a predetermined proportion relative to a face value of the stock certificate or to a market price of the stock certificate at a time of conversion from the first security is guaranteed for the stock certificate by at least one third party involved in issuance of the stock certificate. Claim 11 -: 11, claim 1, wherein configured to change the first interest rate and/or the first guaranteed rate when the predetermined time has elapsed since the issuance of the first security. Claim 12 -: 12, claim 1, wherein the project is a new project to construct a transportation infrastructure that connects cities. Claim 13 -: 13, claim 12, wherein the new project includes a project to construct an additional new city between the cities. Claim 14 -: 14, claim 13, wherein the project to construct a new city includes a project to construct a station in the new city. Claim 15 -: 15, claim 13, wherein the project to construct a new city includes a project to construct a landmark in the new city. Claim 16 -: 16, claim 13, wherein the project to construct a new city includes a project to construct an educational facility, a welfare facility, and/or a healthcare facility in the new city. Claim 17 -: 17, claim 12, wherein issue a security for acquiring funds for the project to construct a new transportation infrastructure and additionally issue the first security for acquiring funds for a new project to construct an additional new city between the cities, and determine a first interest rate and a first dividend of the additional first security. Claim 18 -: 18, claim 1, wherein contents of the first security, second security, the third security, or the fourth security and description of the project for which funds are acquired are presented in a TV shopping program, when receiving purchase order data sent from a digital television receiver that shows the TV shopping program, issue the first, the second security, the third security, or the fourth security corresponding to the purchase order to an investor who is a viewer, and configured to publicize a project content through the TV shopping program. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 20 -: 20, a method for acquiring funds for a new project to construct a new infrastructure by issuing first securities using a securities issuing, wherein each... [id. at 1], an issuing entity that issues the first security; a face value paid to the issuing entity in exchange for possession of the first security; a first guaranteed rate that specifies an amount returned to a security holder by at least one third party involved in issuance of the first security if the issuing entity defaults and/or becomes unable to pay interest, wherein the first guaranteed rate is expressed as a proportion relative to the face value; a first interest rate that specifies interest paid periodically to the security holder, wherein the first interest rate is expressed as a proportion relative to the face value or to a guaranteed portion that is guaranteed with the first guaranteed rate; and a first dividend that is to be distributed to the security holder after the new project funded through the first security begins to generate profit, wherein the first dividend is at least a portion of the profit and paid on a non-guaranteed portion other than the guaranteed portion guaranteed with the first guaranteed rate, and a redemption... the first... the securities... including... [id. at 1], the method comprising: managing, by data in the securities issuing, the first security, the second security, the third security, the fourth security, and a conversion right exercisable period of the first security associated with an investor; at a first stage, issuing, by the first securities with the redemption limit and the first securities without the redemption limit to acquire funds for a project, before the redemption limit of the first securities with the redemption limit is reached, at a second stage after the first stage, determining whether to issue the first securities with the redemption limit or the first securities without the redemption limit, at the second stage, when a project coordinator managing a project enters data for assessment items used for determining whether to issue the first securities without the redemption limit, issuing the first securities without the redemption limit when the number of the assessment items that meet a prescribed requirement is equal to or more than a predetermined value, issuing the first securities with the redemption limit when the number of the assessment items that meet the prescribed requirement is less than the predetermined value, determining whether to issue the convertible first security or the non-convertible first security among the first securities with the redemption limit; determining the first interest rate and the first dividend for a first security to be issued and issuing the first security; receiving a purchase order for the first security to be issued from an investor through a network using the securities issuing; issuing the first security to an investor who purchases the first security to be issued; converting the convertible first security into the second security, converting the convertible first security into the third security and the fourth security with the securities issuing, and updating the data when a predetermined time has elapsed since the issuance of the convertible first security; receiving a project progress data from the project coordinator; publicizing a project content on a TV shopping program through before and after issuing the first security, the second security, the third security, and fourth security; and monitoring the number of visitors to track which of respective securities are visited by investors, executing a process for converting the first security of the security holder into the second security and converting the first security of the security holder into the third security and the fourth security if the receives, within the conversion right exercisable period from an investor, conversion right exercise data that gives instructions for the first security to be converted; executing a process for redeeming the first security of the security holder if the does not receive the conversion right exercise data; and executing a process for sending data on rejection of exercise of conversion right to the investor when receiving the conversion right exercise data outside the conversion right exercisable period. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: a) Mathematical concepts – mathematical relationships, b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
These limitation excerpts, under their broadest reasonable interpretation, fall within the grouping(s) of abstract ideas of: Certain methods of organizing human activity – since: securities issuing system and method for acquiring funds as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as fundamental economic principles or practices, (including hedging, insurance, mitigating risk); commercial or legal interactions, (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions). Mental processes – since: the above-underlined as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). Mathematical concepts – since: the above-underlined as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as mathematical relationships, Therefore, the limitations fall within the above-identified grouping(s) of abstract ideas. 
While independent claims 1 and 20 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 1 and is described by the steps of independent claim 20. 
Claim 1 (as amended): Specifically regarding the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 1 (as amended) further to the abstract idea includes additional elements of "securities issuing computer", "memory in which software is installed", "communication interface", "configured to communicate with other computers", "project coordinator computer system", "via a network", "processor", "configured to process data in accordance with the software", "database", "web pages", "digital broadcasting", "investor computers", "login using a secure protocol", and "investor computer". However, independent claim 1 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "securities issuing computer", "memory in which software is installed", "communication interface", "configured to communicate with other computers", "project coordinator computer system", "via a network", "processor", "configured to process data in accordance with the software", "database", "web pages", "digital broadcasting", "investor computers", "login using a secure protocol", and "investor computer" of independent claim 1 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a securities issuing computer … a project, wherein", "each of the first securities includes", "a first issuing entity … the first security", "a first face value … the first security", "a first guaranteed rate … first face value", "a first interest rate … guaranteed rate; and", "a first dividend that … first guaranteed rate", "a redemption limit is … the first securities", "the first securities with … convertible first security", "the securities issuing computer includes", "memory in which software … the software, and", "a database that manages … an investor, wherein", "the processor is configured … for a project", "before the redemption limit … the redemption limit", "the processor is configured … the redemption limit", "issue the first securities … a predetermined value", "issue the first securities … the predetermined value", "the processor is configured … first security, and", "the processor is configured … update the database", "the processor is configured … the communication interface", "to publicize a project … fourth security, and", "to monitor the number … a secure protocol", "the processor is further configured to", "execute a process for … to be converted", "execute a process for … exercise data; and" and "execute a process for … right exercisable period") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the noted step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "memory in which software … the software, and", "a database that manages … an investor, wherein", "the processor is configured … first security, and", "the processor is configured … update the database", "the processor is configured … the communication interface", "to publicize a project … fourth security, and", "to monitor the number … a secure protocol", "execute a process for … to be converted", "execute a process for … right exercisable period" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "memory in which software … the software, and", "a database that manages … an investor, wherein", "the processor is configured … the communication interface", "to publicize a project … fourth security, and", "to monitor the number … a secure protocol", "execute a process for … to be converted", "execute a process for … right exercisable period" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "memory in which software … the software, and", "a database that manages … an investor, wherein", "the processor is configured … first security, and", "the processor is configured … update the database", "the processor is configured … the communication interface", "to publicize a project … fourth security, and", "to monitor the number … a secure protocol", "execute a process for … to be converted", "execute a process for … right exercisable period", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the cited rationale have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, e.g., using the Internet to gather data, Intellectual Ventures I v. Symantec Corp., 838 F.3d at 1321, 120 USPQ2d at 1362 (2016) (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), performing repetitive calculations, Parker v. Flook, 437 U.S. at 594, 198 USPQ2d at 199 (1978) (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp's claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. at 2359, 110 USPQ2d at 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716, 112 USPQ2d at 1755 (Fed. Cir. 2014) (updating an activity log), and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015); and the cited rationale have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014), and presenting offers and gathering statistics, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (Fed. Cir. 2015). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 1 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Claim 20 (as amended): Particularly with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 20 (as amended) further to the abstract idea includes additional elements of "securities issuing computer", "memory in which software is installed", "communication interface", "configured to communicate with other computers", "project coordinator computer system", "via a network", "processor", "configured to process data in accordance with the software", "database", "web pages", "digital broadcasting", "investor computers", "login using a secure protocol", and "investor computer". However, independent claim 20 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "securities issuing computer", "memory in which software is installed", "communication interface", "configured to communicate with other computers", "project coordinator computer system", "via a network", "processor", "configured to process data in accordance with the software", "database", "web pages", "digital broadcasting", "investor computers", "login using a secure protocol", and "investor computer" of independent claim 20 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a method for acquiring … issuing computer, wherein", "each of the first securities includes", "an issuing entity that … the first security", "a face value paid … the first security", "a first guaranteed rate … the face value", "a first interest rate … guaranteed rate; and", "a first dividend that … guaranteed rate, and", "a redemption limit is … the first securities", "the first securities with … convertible first security", "the securities issuing computer includes", "memory in which software … with the software", "the method comprising", "managing, by a database … with an investor", "at a first stage, … for a project", "before the redemption limit … the redemption limit", "at the second stage, … the redemption limit", "issuing, by the processor, … a predetermined value", "issuing, by the processor, … the predetermined value", "determining, by the processor … the redemption limit", "determining, by the processor, … the first security", "receiving, by the processor, … securities issuing computer", "issuing, by the processor, … to be issued", "converting, by the processor, … convertible first security", "receiving, by the processor, … the communication interface", "publicizing, by the processor, … fourth security; and", "monitoring, by the processor, … a secure protocol", "executing, by the processor, … to be converted", "executing, by the processor, … exercise data; and" and "executing, by the processor, … right exercisable period") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the noted step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "memory in which software … with the software", "managing, by a database … with an investor", "determining, by the processor, … the first security", "receiving, by the processor, … securities issuing computer", "issuing, by the processor, … to be issued", "converting, by the processor, … convertible first security", "receiving, by the processor, … the communication interface", "publicizing, by the processor, … fourth security; and", "monitoring, by the processor, … a secure protocol", "executing, by the processor, … to be converted", "executing, by the processor, … right exercisable period" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "memory in which software … with the software", "managing, by a database … with an investor", "receiving, by the processor, … securities issuing computer", "receiving, by the processor, … the communication interface", "publicizing, by the processor, … fourth security; and", "monitoring, by the processor, … a secure protocol", "executing, by the processor, … to be converted", "executing, by the processor, … right exercisable period" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Moreover, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "memory in which software … with the software", "managing, by a database … with an investor", "determining, by the processor, … the first security", "receiving, by the processor, … securities issuing computer", "issuing, by the processor, … to be issued", "converting, by the processor, … convertible first security", "receiving, by the processor, … the communication interface", "publicizing, by the processor, … fourth security; and", "monitoring, by the processor, … a secure protocol", "executing, by the processor, … to be converted", "executing, by the processor, … right exercisable period", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent previously cited rationale finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 20 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Independent Claims: Nothing in independent claims 1 and 20 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 
None of the dependent claims 3 and 5-18 when separately considered with each dependent claim's corresponding parent claim overcomes the above analysis because none presents any method step not directed to the abstract idea that amounts to significantly more than the judicial exception or any physical structure that amounts to significantly more than the judicial exception. 
Claim 3: Dependent claim 3 adds an additional method step of "the data processing system according … the redemption limit is reached". However, the additional method step of dependent claims 3 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited step.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 3 is ineligible. 
Claim 11: Dependent claim 11 adds an additional method step of "the data processing system according … issuance of the first security". However, the additional method step of dependent claims 11 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 3 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 3 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 11 is ineligible. 
Claim 17: Dependent claim 17 adds an additional method step of "the processor is configured to issue … city between the cities, and", "the processor is configured to determine … of the additional first security". However, the additional method step of dependent claims 17 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 3 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 3 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 17 is ineligible. 
Claim 18: Dependent claim 18 adds an additional method step of "contents of the first security, second … in a TV shopping program", "the processor is configured to, when … who is a viewer, and", "the processor is configured to publicize … through the TV shopping program". However, the additional method step of dependent claims 18 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the cited rationale have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, Intellectual Ventures I; TLI Communications LLC; OIP Techs., Inc.; buySAFE, Inc., see previous legal citations herein Re: Claim 1; and the cited rationale have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: presenting offers and gathering statistics, OIP Techs., Inc., see previous legal citation herein Re: Claim 1, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 18 is ineligible. 
Claims 5-10 and 12-16: Dependent claims 5-10 and 12-16 further limit the method steps already recited and thereby narrow the identified abstract idea noted above but do not otherwise alter the analysis presented above. Accordingly, dependent claims 5-10 and 12-16 are ineligible. 
    
        
            
                                
            
        
    


Response to Arguments
Regarding eligibility rejections under 35 U.S.C. § 101, the Applicant's arguments submitted July 25, 2022 (hereinafter "REMARKS") in response to the Official Correspondence mailed January 24, 2022 (hereinafter "Non-Final Correspondence") have been fully considered but are not persuasive. Further to the January 24, 2022 Non-Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 101 heading as applied to the herein examined current claims. 
• The Applicant argued: 
"[] Applicant will contend that the present invention as claimed is not merely an abstract idea within the meaning set forth by the Court in Alice. Applicant strongly but respectfully submits that the present invention as now recited in claims 1, 3, 5-19 and 20 as amended embodies eligible subject matter[]. 
"Independent claim 1 as amended now recites [amended claim language]. 
"Independent claim 20 as amended now recites [amended claim language]. 
"Among the features of the claimed invention, at least with respect to the independent claim 1, [amended claim language]. The [] combination of elements allows suitable securities to be issued after time has elapsed (see for example paragraph [0147]). 
"With reference to Figure 38, reproduced and annotated hereinbelow, when a city is selected for the Olympic Games, as an example, a budget is developed that can maximize the benefit of Olympic Games for the host city and countryThe budget is developed with consideration given to the use of the Olympic-related facilities after the Olympic Games. The first securities 10 and second securities 20 are then issued according to the budget (the first stage). ... For example, when the main venue of the Olympic Games, which is an athletics stadium where track and field and football games are held, is newly constructed, the stadium may be used permanently as the venue for national or international cultural, sport or educational events after the Olympic Games. The Olympic Village provides residences for the participating athletes and the like during the Olympic Games, and the residences may be renovated into condominiums or rental apartments after the games. If the Olympic village includes residences for the athletes participating the Paralympic Games, such residences may be sold as housing for elderly or disabled person.... If the facilities are to be used permanently or for a long time after the Olympic Games and thus there is a probability for long-term profit, the second securities 20 without a redemption limit are preferably issued. However, the first securities 10 may be issued, or both the first and second securities 10, 20 may be issued. . . . In some cases, not all the newly built or existing Olympic-related facilities are to be maintained, and some may serve as temporary facilities that are to be demolished and removed after the Olympic and Paralympic Games. Such short-term facilities do not generate profit after the Olympic Games, in other words, do not generate profit for a long time. In this case, the first securities 10 with a redemption limit may be preferably issued. . . . The first securities 10 issued in the first stage may be convertible securities so that an investor may exercise the conversion right upon or before the redemption limit to convert the first security 10 into a second security 20. This allows the investor to continue to receive dividends for a long time. The investor may also sell the converted second security 20. . .. When renovating a facility that is to be used permanently or for a long time after the Olympic Games, first and second securities 10, 20 may be additionally issued to acquire funds for the renovation (the second stage). When the predetermined time has elapsed since the selection for the Olympic Games or when the Olympic Games end, the assessment unit 121 of the securities issuing computer 100 assesses whether to issue first securities 10 or second securities 20. For example, the assessment unit 121 may select second securities 20 for the renovation of a permanent or long-term facility, and select first securities 10 for the construction of a new short-term facility. Alternatively, both first and second securities 10 and 20 may be issued (see paragraphs [0142]-[0147]). 
"[T]he combination of elements of the claimed invention is directed to overcoming a problem specifically arising in the realm of computer networks that handle securities transactions. See Ex parte Smith et al., 2018-000064 (PTAB 2018) citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014). Consequently, the present invention as recited in at least the independent claim 1 embodies a practical application and thus significantly more than an abstract idea within the requirements of Step 2A. It is not necessary to reach the question of evaluation under Step 2B. 
"Independent claim 20 recites the same or similar features as those of claim 1 as discussed above. As such, the same or similar arguments as to the features, advantages and practical application achieved by the present invention apply to claim 20 as well. 
"In view of all the above, Applicant will contend that the features as now recited in the claims, and thus the present invention as whole, embody patent eligible subj ect matter. Applicant respectfully requests withdrawal of the rejection under 35 U.S.C. º 101. " 
(REMARKS, pp. 12-19). 
Respectively nonetheless, the above-quoted arguments submitted July 25, 2022 at REMARKS pp. 12-19 regarding rejections under 35 U.S.C. § 101 have been fully considered, but are not persuasive. Considerably, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. Regarding the DDR Holdings v. Hotels.com court decision cited by the Applicant, the Office finds that the legal holdings of DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 113 U.S.P.Q.2d 1097 (Fed. Cir. 2014), when applied to the facts pertaining to the Applicant's claims, do not support the eligibility of Applicant's claims under Step 2A or 2B of the above-depicted § 101 Subject Matter Eligibility Test for Products and Processes flowchart. In taking into consideration the specific facts and the particular holdings of DDR Holdings v. Hotels.com in the Applicant's pending matter, the Office notes that in DDR Holdings, claims were found to be eligible in Step 2A for methods and system regarding expanding commercial opportunities for internet websites by matching website "look and feel". Nevertheless, the precise facts present in the Applicant's pending matter are markedly different from the relevant facts in DDR Holdings v. Hotels.com concerning DDR's holdings. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 113 USPQ2d 1097 (Fed. Cir. 2014), provides an example of additional elements that favored eligibility because they were more than well-understood, routine conventional activities in the field. The claims in DDR Holdings were directed to systems and methods of generating a composite webpage that combines certain visual elements of a host website with the content of a third-party merchant. 773 F.3d at 1248, 113 USPQ2d at 1099. The court found that the claim had additional elements that amounted to significantly more than the abstract idea, because they modified conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, which differed from the conventional operation of Internet hyperlink protocol that transported the user away from the host's webpage to the third party's webpage when the hyperlink was activated. 773 F.3d at 1258-59, 113 USPQ2d at 1106-07. Thus, the claims in DDR Holdings were eligible. Contrasted thereto, the Applicant's alleged invention involves securities issuing system and method for acquiring funds, and the claims in the Applicant's pending matter do not recite additional elements that amount to significantly more than the abstract idea because the claims do not have additional elements that are more than what were well-understood, routine, and conventional in the field as fully analyzed and presented above under the 35 U.S.C. § 101 heading, contrary to the Applicant's above-argued assertions, the Office maintains that the relevant substantive facts in the instant pending Application are materially dissimilar to the facts in DDR Holdings v. Hotels.com. Therefore, the Office determines that the legal holdings of DDR Holdings v. Hotels.com can not properly be applied to the Applicant's pending matter to support any finding of eligibility under Step 2A or 2B. The Applicant may please refer to and see the current rejection based upon the currently pending claims under the 35 U.S.C. § 101 heading above. 

Regarding indefiniteness and/or lack of written description rejections under 35 U.S.C. § 112, the Applicant's arguments submitted July 25, 2022 (hereinafter "REMARKS") in response to the Official Correspondence mailed January 24, 2022 (hereinafter "Non-Final Correspondence") have been fully considered. 
• The Applicant argued: 
'As set forth above in the claims, terms such as "number" and "TV shopping program" are preceded by the article "a" in the first instance. All subsequent recitations of these terms are then preceded by the article "the" as is well established under U.S. patent practice. []' 
(REMARKS [as abridged], p. 19). 
However, the above-quoted arguments have been fully considered. Considerably, the Office respectfully disagrees with the Applicant's above-quoted factual allegations. Regarding the Applicant's Representative's statements that : '[a]s set forth above in the claims, terms such as "number" and "TV shopping program" are preceded by the article "a" in the first instance. All subsequent recitations of these terms are then preceded by the article "the"'[,] the Office notes the falsity of both of the Applicant's Representative's above-quoted sentences for reasons previously stated in the Non-Final Correspondence mailed January 24, 2022. In withdrawing the rejections under 35 U.S.C. 112, the Office has considered the Applicant's clarifying comments and has interpreted the claims attributing to them the broadest reasonable interpretations in accordance therewith. 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20080195542 A1 by Al Zarawani; Sohail Abdul-Rahim Abdulla Jaffar discloses SYSTEM AND METHOD FOR JUST-IN-TIME CAPITAL INVESTMENT AND CONTROLLED COST INSURANCE.
USPGPub No. US 20050160020 A1 by Asher, Joseph M.  et al. discloses System and method for trading a financial instrument indexed to entertainment revenue.
USPGPub No. US 20050160029 A1 by Asher, Joseph M.  et al. discloses System and method for forming a financial instrument indexed to entertainment revenue.
USPGPub No. US 20140181931 A1 by Bokarius; Konstantin et al. discloses MULTI-PLATFORM USER DEVICE MALICIOUS WEBSITE PROTECTION SYSTEM.
USPGPub No. US 20050055301 A1 by Cohen, Randolph B.  et al. discloses Systems and methods for computing performance parameters of securities portfolios.
USPGPub No. US 20010034641 A1 by D'Amico, Gregory A.  et al. discloses Participant controlled mutual fund.
USPGPub No. US 20080215500 A1 by De La Motte; Alain L. discloses SYSTEM AND A METHOD OF PROFITING OR GENERATING INCOME FROM THE BUILT-IN EQUITY IN REAL ESTATE ASSETS OR ANY OTHER FORM OF ILLIQUID ASSET.
USPGPub No. US 20090106140 A1 by De La Motte; Alain L. discloses GLOBAL FIDUCIARY-BASED FINANCIAL SYSTEM FOR YIELD &amp; INTEREST RATE ARBITRAGE.
USPGPub No. US 20080133396 A1 by De La Motte; Alain L. discloses SYSTEM AND METHOD FOR EXECUTING SECURE EXCHANGE TRANSACTIONS.
USPGPub No. US 20100004999 A1 by DePetris; Gregory Wayne et al. discloses Infrastructure for anonymous securities lending transactions.
USPGPub No. US 20100005022 A1 by DePetris; Gregory Wayne et al. discloses Hierarchical trading accounts for clearing and non-clearing members.
USPGPub No. US 20100005030 A1 by DePetris; Gregory Wayne et al. discloses Negotiated trade facility for securities lending.
USPGPub No. US 20050049948 A1 by Fuscone, Richard M. discloses Method for screening companies for investment.
USPGPub No. US 20020161696 A1 by Gebert, Carol A. discloses Corporate market.
USPGPub No. US 20030105697 A1 by Griffin, Theresa McGuire  et al. discloses Systems and methods for rule-based lot selection of mutual funds.
USPGPub No. US 20050228730 A1 by Henderson, Thomas discloses Targeted dividend reinvestment plans and methods of establishing same.
USPGPub No. US 20020038278 A1 by Himmelstein, Richard B. discloses Electronic bartering system.
USPAT No. US 5742775 A to King; Douglas L. discloses Method and apparatus of creating financial instrument and administering an adjustable rate loan system.
USPGPub No. US 20040210502 A1 by Madhavan, Ananth  et al. discloses Fair value model based system, method, and computer program product for valuing foreign-based securities in a mutual fund.
USPGPub No. US 20030229555 A1 by Marlowe-Noren, Joanne discloses Investment grade Shari'ah (Islamic) compliant financial product.
USPGPub No. US 20040107152 A1 by Marlowe-Noren, Joanne discloses Investment grade shari'ah (Islamic) compliant financial product.
USPGPub No. US 20020103852 A1 by Pushka, Wayne L. discloses System for optimizing investment performance.
USPGPub No. US 20060080194 A1 by Rachie; David-Elias discloses Financial instruments and methods of use.
USPGPub No. US 20030163411 A1 by Sato, Michihiro discloses System for issuing securities and a method for forming a new market.
USPGPub No. US 20050251467 A1 by Sato, Michihiro discloses Method and system for issuing securities and fixed rate financing instruments, method for establishing a market with the system.
USPGPub No. US 20050262000 A1 by Sato, Michihiro discloses Fixed rate financing instrument offering a dividend or partially guaranteed by third party to issuance, method for establishing a market for the same, method for directly public-offering the same on-line.
USPGPub No. US 20100244429 A1 by Sato; Michihiro et al. discloses Issuing machine and issuing system.
USPGPub No. US 20060229979 A1 by Sato; Michihiro et al. discloses Issuing machine and issuing system.
USPGPub No. US 20060136595 A1 by Satyavolu; Ramakrishna discloses Network-based verification and fraud-prevention system.
USPGPub No. US 20120166358 A1 by Steinberg; Jonathan L. et al. discloses Financial Instrument Selection and Weighting System and Method.
USPAT No. US 6360210 B1 to Wallman; Steven M. H. discloses Method and system for enabling smaller investors to manage risk in a self-managed portfolio of assets/liabilities.
USPGPub No. US 20030083972 A1 by Williams, James Benjamin discloses Methods for issuing, distributing, managing and redeeming investment instruments providing securitized annuity options.
USPGPub No. US 20040177022 A1 by Williams, James Benjamin  et al. discloses Methods for issuing, distributing, managing and redeeming investment instruments providing securitized annuity.
USPGPub No. US 20060212380 A1 by Williams; James Benjamin et al. discloses Methods for issuing, distributing, managing and redeeming investment instruments providing normalized annuity options.
USPAT No. US 6741967 B1 to Wu; Arthur F. et al. discloses Full service research bureau and test center method and apparatus.
    
        
            
                                
            
        
    


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Wednesday through Friday from 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        11/2/2022